On Applications for Rehearing.
MONROE, J.
Counsel for the receiver and the mortgage creditors calls the attention of the court t<? the provision of Act No. 23 of 1907 (Ex. Sess.) § 2, subd. 5, which (referring to money deposited, at interest, by the sheriff of the parish of Orleans) reads:
“The interest thus earned shall accrue to the party or parties finally decreed to be entitled to the ownership of such funds.”
1-Ie, however, admits that the mortgage and privilege creditors did not claim interest on the amounts due them, and it is well settled that interest will not be decreed, unless claimed. 1-Ien. Dig. vol. J, p. 734, No. 4. Also that an action for interest cannot be divided from that for the principal (save where it has been so agreed). Hen. Dig. vol. 2, p. 1138, (e), Nos. 1-6.
Counsel representing the Fidelity & Deposit Company of Maryland asks for a rehearing on the ground that his client, as an ordinary creditor, is entitled to share with others in the distribution of the funds on 'hand; the existence of its claim not having been known at the time of the previous distribution. The answer is that the trial court decided the question adversely to the Fidelity, etc., Company, and that it took no appeal from the judgment, which, as to it, is not before this court for review.
Both applications for rehearing are therefore denied.